Citation Nr: 0610778	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  97-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of medical testing.

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
disability involving the lungs.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, other than PTSD.

5.  Entitlement to an effective date earlier than January 22, 
1997, for the grant of VA pension benefits. 

6.  Whether there was clear and unmistakable error (CUE) in 
an October 10, 1975, rating decision that denied service 
connection for a respiratory disability.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until 
October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1996, July 
1997, and January 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  The 
veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for February 2001.  The veteran was notified of the 
scheduled time and place.  However, by letter of the same 
month, he withdrew his hearing request.  His claim will thus 
be adjudicated without further delay based upon all the 
evidence presently of record.  This case was previously 
before the Board in March 2001 at which time it was remanded 
for additional development.  In September 2001, the veteran 
withdrew from appeal in writing the issues of entitlement to 
service connection for residuals of exposure to Agent Orange 
and entitlement to residuals of exposure to radiation.  See 
38 C.F.R. § 20.204.  

The issues of entitlement to service connection for PTSD, and 
for a psychiatric disability, other than PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  During active duty service in 1969, the veteran 
participated in medical research studies.

2.  The medical studies performed in service in 1969 were not 
furnished by a VA employee or in a Department facility.

3.  In a June 1989 rating decision, the RO denied claims for 
service connection for respiratory disability and a 
psychiatric disability (other than PTSD).  Although notified 
of that denial in June 1989, the veteran did not appeal that 
decision and it is final.

4.  The evidence submitted since the RO's June 1989 decision 
denying service connection for a lung disability is 
cumulative or redundant of evidence previously considered, or 
it is not so significant that it must be considered in order 
to fairly decide the merits of this claim.

5.  The evidence submitted since the RO's June 1989 decision 
denying service connection for a psychiatric disability 
(other than PTSD), was not previously before agency decision 
makers, and is so significant that it must be considered in 
order to fairly decide the merits of this claim.

6. A claim for a nonservice-connected pension was received on 
January 22, 1997.

7. In July 1997, the RO granted the veteran's claim for a 
nonservice-connected pension, with an effective date of 
January 22, 1997.

8.  The October 10, 1975, rating decision that denied service 
connection for a respiratory disability was supported by 
evidence then of record and was consistent with the law and 
regulations then in effect.




CONCLUSIONS OF LAW

1.  Compensation benefits for additional disability, claimed 
as due to inservice medical testing, are denied as a matter 
of law.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2005).

2.  The June 1989 rating decision that denied claims for 
service connection for a lung disability and psychiatric 
disability (other than PTSD) is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2005).

3.  Evidence received since the final June 1989 
determination, in which the RO denied service connection for 
a lung disability is not new and material, and this claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

4.  Evidence received since the final June 1989 
determination, in which the RO denied service connection for 
a psychiatric disability (other than PTSD), is new and 
material, and this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §  3.156 (2001).

5.  The criteria for an effective date earlier than January 
22, 1997, for the award of nonservice-connected pension have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).

6.  The October 10, 1975, final rating decision, that denied 
entitlement to service connection for a respiratory 
disability, was not clearly and unmistakably erroneous.   
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the August 1996 and July 1997 rating denials preceded the 
enactment of the VCAA.  Thereafter, the RO did furnish VCAA 
notice to the veteran regarding these issues in April 2004.  
In regard to the January 2005 adverse rating decision 
involving CUE, the veteran was furnished VCAA notice with 
respect to this issue in March 2005.  Because the VCAA notice 
in these claims was not provided to the appellant prior to 
the RO decisions from which he appeals, it can be argued that 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004 and March 2005 letters, as well as 
the November 1996, January 1998, and June 2005 statements of 
the case, and November 1997, August 2004, and January 2005, 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the April 
2004 and March 2005 letters implicitly notified the claimant 
of the need to submit any pertinent evidence in his 
possession.  In this regard, the claimant was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
includes issues other than service connection, VA believes 
that the Dingess/Hartman analysis may be analogously applied.  

In regard to the application to reopen a claim for service 
connection for a respiratory disability, the Board finds that 
the veteran is not prejudiced by a decision at this time in 
view of the Board's decision to deny reopening this claim.  
Thus, there is no disability rating or effective date that 
will be assigned for the claimed disability.  Regarding the 
application to reopen a claim for service connection for a 
psychiatric disability (other than PTSD), the Board has 
reopened this claim and will instruct the RO in the remand 
below to send out VCAA corrective letters regarding the 
underlying service connection issue.  In view of the 
effective date presently assigned for the veteran's 
nonservice-connected pension, i.e, date of informal claim, 
there is no prejudice to the veteran in proceeding with a 
decision in this matter.  Also, since claims of CUE are based 
on the evidence of record at the time of the prior adverse 
rating decision, the veteran will not be prejudiced by the 
Board proceeding with a decision in this matter.  Lastly, in 
regard to the claim for compensation under 38 U.S.C.A. 
§ 1151, the veteran is not prejudiced by the Board's decision 
below since the claim is denied as a matter of law.  See 
Sabonis v Brown, 6 Vet. App. 426 (1994). 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing in September 2001 that he had no 
additional evidence to submit.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

A.  Compensation Under 38 U.S.C.A. § 1151

The veteran's contention in regard to this claim is that he 
sustained additional disability due to his involvement in 
medical research projects in service.  More specifically, he 
attributes additional respiratory disability to an antiviral 
drug that he took for the prevention of influenza.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 
1996), and codified at 38 U.S.C.A. § 1151 (West 2002).  The 
amended statute is less favorable to the veteran's claim; 
however, since the veteran's claim was filed prior to October 
1997, it must be adjudicated under the provisions of 
38 U.S.C.A. § 1151 as they existed prior to the amendment.  
See VAOPGCPREC 40-97.

In this regard, the Board notes that compensation is awarded 
under the provisions of 38 U.S.C.A. § 1151 for a qualifying 
additional disability as if such disability were service-
connected if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of title 38.  38 U.S.C.A. § 
1151(a) (prior to October 1, 1997).

38 U.S.C.A. § 1701(3) defines the term "facilities of the 
Department" for the purposes of Chapter 17, under subsection 
(A) of that provision, as "facilities over which the 
Secretary has direct jurisdiction."  Thus, compensation under 
38 U.S.C.A. § 1151 is specifically limited to hospital care, 
medical or surgical treatment, or examination furnished at 
"facilities over which the Secretary has direct 
jurisdiction."  

In the instant case, the Board finds that the veteran's claim 
of entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 must be denied for lack of legal entitlement.  
This is so since the surgical treatment at issue in this case 
was not provided by a VA employee or in a VA facility as 
required under the provisions of 38 U.S.C.A. § 1151.  Rather, 
the treatment at the root of the veteran's claim occurred 
during his period of active duty service.  The provisions of 
§ 1151 simply do not extend to alleged medical treatment 
during active duty periods.  Rather, the veteran's assertions 
in this regard have been more appropriately considered in 
relation to his application to reopen a claim for service 
connection for a respiratory disability.

Thus, because of the absence of legal merit or lack of 
entitlement under the law, the veteran's claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

B.  Earlier Effective Date 

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

The effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 C.F.R.§ 3.400(b).  For a claim 
received on or after October 1, 1984, except as provided by 
(b)(1)(ii)(B) of this section, the date of receipt of the 
claim.  38 C.F.R. § 3.400 (b)(1)(ii).  

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran first became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of § 3.342(a) do not apply.  
38 C.F.R. § 3.400(b)(1)(ii)(B) (2005).

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA. 38 
U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought. 38 
C.F.R. § 3.155 (2005).

In this case, the RO construed a VA Form 21-4138, received on 
January 22, 1997, as an informal claim for nonservice-
connected pension benefits.  On this form, the veteran 
requested "nsc & sc compensation exams."  This was followed 
by a formal claim filed in April 1997 (VA Form 21-527).  The 
RO based its grant of pension on medical records from Scripps 
Clinic from 1994 to 1996, Bayview Hospital in 1995, and VA 
records in 1996.  These records show that the veteran was 46 
years old, had a level of education reported as of 14 years, 
and last worked in September 1986 as an assistant manager in 
a gas station.  The evidence also shows that the veteran was 
receiving SSA benefits.  Based on this evidence, the RO 
determined that the veteran was permanently and totally 
disabled effective January 22, 1997, the date of receipt of 
his informal claim for nonservice-connected pension and 
granted the veteran's pension award effective that date.  The 
Board agrees and finds there is no basis for an effective 
date earlier than January 22, 1997.  This is so since the 
exception under 38 C.F.R. § 3.400 (b)(1)(ii)(B) does not 
apply in this case.

The Board therefore concludes that the RO properly assigned 
an effective date commensurate with the date that it received 
the veteran's informal claim, and that the correct effective 
date for the veteran's nonservice-connected pension is 
January 22, 1997.  Accordingly, the claim must be denied.

C.  New and Material Evidence

Under pertinent law and VA regulations, VA may reopen and 
review a claim which has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).    

Here, the last final denial pertinent to the claims for 
service connection for a respiratory disability and a 
psychiatric disability (other than PTSD), was the RO's June 
1989 decision.  The veteran was notified of that 
determination in June 1989 and initiated an appeal by filing 
a notice of disagreement in August 1989.  However, after the 
RO issued a statement of the case in October 1989, the 
veteran did not perfect an appeal by filing a substantive 
appeal.  Therefore, the June 1989 decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Although not 
clearly articulated by the RO, it appears that in the June 
1989 rating decision the RO effectively determined that new 
and material evidence had been received to reopen the 
veteran's claims for these disabilities.  The RO then 
proceeded to deny the claims on the merits.  However, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Respiratory Disability

The evidence prior to June 1989 includes the veteran's 
service medical records which show that he was seen in August 
1969 complaining of symptoms such as headache, productive 
cough, and chest pain.  He had noticeable chest sounds, and 
x-rays showed very slight infiltrate in the left lower lobe.  
He was hospitalized for 15 days and diagnosed as having 
pneumonia.  In April 1971, the veteran was treated for an 
upper respiratory infection.  His October 1972 separation 
examination report shows a normal clinical evaluation of the 
lungs and chest.  

According to an August 1975 VA examination report, the 
veteran was diagnosed as having residuals of respiratory 
infection, not found.  In August 1976, the veteran was seen 
at a VA medical facility with symptoms of increased phlegm in 
his lungs for two weeks.  He also reported that he worked in 
a paint factory and had to inhale fumes all day.  He further 
reported having bilateral chest pain since starting that job 
two weeks earlier.  He denied asthma, bronchitis or other 
pulmonary disease.  He was assessed as having pulmonary 
process, rule out bronchiectasis.  An August 1977 Emergency 
Service Record from a private medical facility shows that the 
veteran was seen for sinus congestion and headaches.  He 
reported a three to four day history of fever, rhinorrhea, 
headaches and productive cough.  X-rays revealed 
calcifications in both lung fields.  The veteran was assessed 
as having bronchitis/upper respiratory infection.  Also on 
file prior to June 1989 was a September 1977 letter from a 
case aide of the Social Service Department noting that the 
veteran had bronchitis (in September 1977) that was 
resolving.  

The evidence that was submitted after June 1989 includes a 
December 1990 VA outpatient record reflecting that veteran's 
complaints of swelling and difficulty swallowing.  He was 
assessed as having probable pharyngitis/upper respiratory 
infection prodrome.  Pulmonary function tests that were 
performed in February 1996 revealed "normal studies."  A 
general medical examination performed at Scripps Clinic in 
February 1996 revealed radiographic evidence of old 
granulomatous disease, with no evidence of active lung 
infection at that time.  The medical evidence also includes 
an October 2004 VA outpatient record noting that the veteran 
had a clinical history of a productive cough and a history of 
smoking.  X-ray findings revealed well-expanded lungs with a 
cluster of calcified granulomata in the right midlung and 
calcified right hilar lymph nodes consistent with primary 
complex of the previous granulomatous process.  It is noted 
that there were no changes compared to a previous study in 
July 2003.  Findings also revealed a stable chest and no 
pneumonemia.  

Additional evidence includes the veteran's 1996 claim that he 
developed additional respiratory disability due to medical 
research studies he participated in while on active duty.  He 
explained that he had been given an antiviral drug, 
"amantadine hydrochloride," for the prevention of 
influenza.  In regard to this assertion, there is a May 1983 
letter from a Rear Admiral, Medical Corps, United States 
Navy, stating that the veteran had been a participant in 
studies conducted by the Naval Medical Research Unit destined 
to determine whether Amantadine, a drug with potential 
protective action against influenza, would reduce the 
incident of upper respiratory disease in naval recruits.  He 
went on to state that the veteran was administered 200 mg of 
Amantadine for three to four weeks and also received 
Adenoviurs 4 vaccine.  He also said there were no adverse 
reactions from the Amantadine noted in the veteran's medical 
records and pointed out that there was no evidence that the 
veteran had been seen or admitted to the hospital for a 
respiratory disease.  Moreover, there is a December 1983 
letter from a Captain, MSC, United States Navy, who stated 
that the veteran did not receive the experimental vaccine, 
but the regular influenza vaccine, and likewise received the 
regular Bicillin instead of the experimental drug.  

The evidence as described above that was submitted after June 
1989 merely reflects the veteran's complaints many years 
after service of experiencing a productive cough and that he 
had a history of smoking; it does not in any way associate a 
present lung/respiratory disability with service, including 
the veteran's inservice treatment for pneumonia and 
participation in medical research studies.  In fact, in 
regard to pneumonia, an October 2004 VA outpatient record 
specifically notes that the veteran did not have pneumonia.  
Thus, despite the veteran's assertions and contentions 
regarding having a present lung disability related to 
service, the medical evidence submitted after June 1989 fails 
to show this.  

In sum, the Board finds that the evidence submitted since the 
June 1989 RO decision cannot by itself or in combination with 
evidence previously assembled be reasonably held to be so 
significant that it must be considered in order to decide the 
merits of the claim for service connection for a lung 
disability.  See 38 C.F.R. § 3.156.  Accordingly, the Board 
must conclude that new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
a lung disability has not been submitted, and the benefit 
sought on appeal must be denied.

Psychiatric Disability (Other Than PTSD)

The evidence prior to June 1989 consists of the veteran's 
service medical records showing his superior officer's 
request in July 1972 that he receive medical help due to 
factors that included appearing "listless" and "drifty," 
and a fear that the veteran was having a "break down."  The 
veteran was diagnosed in service as having a paranoid 
personality with depression and anxiety.  Postservice 
psychiatric records include an August 1975 VA examination 
report noting that the veteran did not presently have a 
mental disability, a February 1976 VA medical record 
diagnosing him as having chronic anxiety, private medical 
records in December 1988 diagnosing the veteran as having 
major depression and postconcussion syndrome, and VA hospital 
records from a March/April 1989 hospitalization containing 
diagnoses of organic affective disorder and narcissistic 
personality disorder.

Evidence that the RO received after June 1989 includes 
numerous VA psychiatric treatment records for various 
psychiatric diagnoses including depressive disorder and 
atypical personality disorder (January 1990), substance abuse 
(1995), depressive disorder and rule out head injury 
residuals (i.e., mood disorder) (September/October 1995), and 
delusional disorder (April 2004).  In addition, there is a 
January 2001 psychological report from Jesse M. Grygorcewicz, 
Ph.D., relating the veteran's severe depressive disorder, 
deemed to be chronic and longstanding, to his military 
service.  In regard to this opinion, the Board notes that it 
is somewhat suspect since Dr. Grygorcewicz's signature on 
this report is clearly different than the signature on his 
November 2001 report.  Moreover, he acknowledged in a 
November 2001 report that the January 2001 report was 
"partially hybridization."  However, Dr. Grygorcewicz also 
stressed that the analysis as it related to his diagnostic 
conclusions was derived solely from him.  The Board thus 
concludes that for purposes of reopening the veteran's claim, 
this positive nexus opinion between the veteran's present 
depressive disorder and service is presumed credible for 
purposes of reopening the veteran's claim.  See Justus, 
supra.  

D.  CUE

Since the veteran did not initiate an appeal from the 
September 10, 1975, rating decision, that determination 
became final.  38 U.S.C.A. § 7105(c).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  
Therefore, the question now before the Board is whether or 
not the September 10, 1975, rating decision involved CUE with 
respect to the denial of service connection for a respiratory 
disability.

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The Court has also held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).

Additionally, the mere disagreement as to how the facts were 
weighed does not constitute clear and unmistakable error.  
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001). Moreover, 
the error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination:

(1)  either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2)  the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3)  a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The veteran asserts, in essence, that the evidence on file in 
October 1975 supports his claim.  More specifically, he 
asserts that his service medical records show that he had 
bronchitis, not pneumonia.  In support of his assertion, he 
submitted an undated clinical record reflecting a presenting 
diagnosis of upper respiratory infection and an impression of 
trachea bronchitis.  He indicated that this clinical record 
was from Naval Training in Great Lakes, Illinois.  

The clinical record described above is a duplicate service 
medical record that was already on file at the time of the 
RO's October 1975 rating decision.  Moreover, even assuming 
arguendo that it was not, it still does not constitute CUE in 
the October 1975 decision because it is not the " kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  This is so in light of the August 
1975 VA examination report showing that the veteran did not 
have residuals of a respiratory infection.  In other words, 
even by conceding that the veteran was treated for bronchitis 
in service, this would not change the outcome of the case 
based on the fact that he was found to not have a respiratory 
disability after service during the August 1975 VA 
examination.  Thus, it was not error for the RO to conclude 
that the veteran had no current respiratory disability.  The 
fact that there is additional evidence on file that the RO 
received after October 1975 reflecting postservice diagnoses 
of bronchitis does not change the outcome of this CUE claim 
since the determination of CUE must be made based on the 
evidence that was on record at the time of the determination.  
In other words, subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The Board therefore finds that, in addition to having had the 
correct facts before it, the RO correctly applied the 
pertinent legal authority in considering the evidence.  
Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
October 1975 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314.  

Based on the foregoing, the claim of CUE in the RO's October 
1975 denial of service connection for a respiratory 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of medical testing is denied.

New and material evidence not having been submitted, the 
claim of service connection for a respiratory disability has 
not been reopened.  The appeal is denied.

The appeal is granted to the extent that the claim for 
service connection for a psychiatric disability (other than 
PTSD), has been reopened.

An effective date prior to January 22, 1997, for nonservice-
connected pension is denied.

The claim of clear and unmistakable evidence in an October 
10, 1975, rating decision that denied service connection for 
a respiratory disability is denied.

REMAND

Now that the veteran's application to reopen a claim for 
service connection for a psychiatric disability (other than 
PTSD) has been reopened, the Board finds that additional 
development is warranted before a fully informed decision can 
be made.  This is so in view of medical evidence both during 
and after service showing psychiatric problems, in addition 
to a postservice medical opinion relating the veteran's 
psychiatric problems to service.  As noted above, the 
favorable opinion by private psychologist, Dr. Grygorcewicz, 
while sufficient for the purpose of reopening the veteran's 
claim, is deemed suspect because of the inconsistent 
signatures on the reports bearing his name.  In view of this 
and the fact that this issue is complicated by symptoms of 
the veteran's nonservice-connected post concussion syndrome, 
the Board finds that the veteran should be afforded a VA 
examination with a psychiatrist so as to better clarify the 
veteran's present psychiatric disabilities and etiology of 
same.  See 38 U.S.C.A. § 5103A(d).  

As for the veteran's claim for service connection for PTSD, 
it is partially based on the veteran's contention that he was 
sexually assaulted in service by a superior.  

Service connection for PTSD currently requires:  (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2005).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M2 1-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran s service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); 
see also M21-l, Part III, 5.14(c).

While the Board notes that in letters dated in May 2001, 
August 2001 and April 2004, the RO advised the veteran of the 
need to submit specific stressor information as well as the 
new VCAA and its effect on his claim, the record does not 
indicate that the veteran was specifically advised of the 
necessity of (1) providing additional details of his alleged 
stressful incident in service; or (2) that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, as required by 38 C.F.R. 
§ 3.304(f).

Moreover, the medical evidence is inconsistent with respect 
to whether the veteran has PTSD and the etiology of such a 
diagnosis.  There is the 2001 suspect opinion by Jesse M. 
Grygorcewicz, Ph.D. diagnosing the veteran as having "combat 
related' PTSD, a September 1989 opinion by Francis S. 
Gilbert, Ph.D. stating that the veteran's MMPI suggested the 
likelihood of PTSD due to a physical assault (which is 
consistent with evidence showing a postservice physical 
assault in 1986), and an April 2004 VA examiner's opinion 
that the veteran's claimed stressors do not meet the DSM-IV 
criteria for PTSD.  Accordingly, the veteran should be 
afforded a VA psychiatric examination that addresses the 
presence and etiology of the claimed PTSD.  38 U.S.C.A. 
§ 5103A(d).

Lastly, the veteran contends that he was awarded benefits 
from the Social Security Administration (SSA) for his PTSD.  
While the record contains medical records from SSA regarding 
his psychiatric problems, it does not contain the actual 
decision awarding him benefits.  Accordingly, this decision 
should be obtained.  See Murincsak v. Derwinski, 2 Vet App 
363 (1992).

The Board regrets the further delay in issuing a final 
disposition on the issue of entitlement to service connection 
for PTSD and for a psychiatric disorder (other than PTSD), 
but in the interest of fairness and an enhanced duty to 
assist mandated by the VCAA, a remand is warranted in this 
case with respect to these pending issues.

The veteran's case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran should be issued a 
corrective VCAA letter that informs him 
of all five elements of a service 
connection claim.  Those five elements 
include:  1) veteran status; 2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
4) degree of disability; and 5) effective 
date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (2006).

2.  The RO should also ensure compliance 
with special evidentiary development 
procedures for PTSD claims based on 
personal assault contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, 5.14(c) (Feb. 20, 1996), and former 
MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 
11, 1995).

3.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with any underlying 
medical records considered in reaching 
decision(s) involving the veteran that 
are outstanding.

4.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature, severity and etiology of any 
psychiatric disability that may be 
present, to include PTSD.  Any diagnosis 
should conform to the fourth edition of 
the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  In specific 
regard to PTSD, the examiner is requested 
to identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis.  The 
claims file must be made available to and 
reviewed by the examiner.  It is 
imperative that an opinion is obtained 
that is based upon a complete review of 
all of the relevant evidence in the 
claims file, to include service medical 
records.

Following the review of all of the 
relevant evidence in the claims file, a 
detailed medical and psychiatric history, 
the mental status examination and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any psychiatric 
disability that may be present, to 
include PTSD, began during service or is 
causally linked to any incident of the 
veteran's service, to include an alleged 
sexual assault.  Any opinion expressed 
must be accompanied by a rational.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for PTSD and for a 
psychiatric disability (other than PTSD).  
With respect to the service connection 
claim for PTSD, the RO should 
specifically include consideration of 
Manual M21-1, Part II, 5.4(c) and Patton 
v. West, 12 Vet. App 272 (1999).  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
Supplemental Statement of the Case (SSOC) 
with consideration of any evidence 
obtained since the issuance of the SSOC 
in January 2005.

7.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he is otherwise notified by the RO.  By 
this action, the Board intimates no 
opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


